Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 24, 2020

                                     No. 04-19-00883-CR

                                  Gabrielle DE ARROYO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR5788
                          Honorable Ron Rangel, Judge Presiding

                                       ORDER

       Appellant’s brief was originally due on March 5, 2020. We granted a first extension and
set Appellant’s brief due on April 6, 2020. After the once-extended due date, Appellant filed a
second motion for an extension of time to file the brief until May 22, 2020.
       Appellant’s motion is GRANTED. Appellant’s brief is due on May 22, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court